EXHIBIT 10.1

 

Turner Valley Oil and Gas, Inc. – Robert Paiva - Contractor Agreement

 

1.Engagement

1.1.  Robert Paiva (“Contractor”) is hereby engaged to work as an independent
contractor for the acting as Chief Operating Officer for Turner Valley Oil and
Gas, Inc. (“Client”).

1.2.  It is intended that Contractor provide the following services to Client:

1.2.1.  To be appointed and act as COO.

1.2.2.  To assist with Client’s operations, acquisition evaluation and closings,
expanding business plan and materials.

1.2.3.  It is understood that Contractor will perform all services as an
independent contractor of Client.

1.2.4.  Contractor shall not be competent to bind Client to any agreement with a
third party or make representations to that effect to any third party without
advanced written permission from Client.

 

2.Compensation

2.1.  As consideration for Contractor’s services, Client will pay as follows:

2.1.1.  $3,500.00 per month payable as $1,500.00 cash and $2,000.00 in common
restricted shares as consideration for first 90 days.

2.1.2.  Shares shall be calculated based on price per share at the end of the
month.

2.1.3.  During initial phase, cash will be payable every 30 days from the date
of this agreement. However, cash portion will be accrued if needed until bridge
capital or initial placement is completed.

2.1.4.  After first 90 days, management will propose a full-time G&A budget to
the Board of Directors providing a fair-market compensation package consisting
of cash and stock.

2.2.  It is understood that the full amount of compensation issued to Contractor
is independent contractor income, and shall be reported as such to the Internal
Revenue Service.

2.3.  Client will facilitate the removal of restrictions on stock assigned to
Contractor at Client’s expense as soon as the event would be legal and meets
regulatory requirements of governing bodies.

 

3.Confidential Information

3.1.  Definition. As used herein, Confidential information shall mean any
information and data of a confidential or proprietary nature which is disclosed
by Client to Contractor, including but not limited to, information with respect
to financial information pertaining to the business of Client or its clients,
know-how, customer contacts or lists, business process, strategy and marketing
of services, products, other technology relating to computer networking, data
communications, voice communications and, computing services and financial
information related to capital structures, financial statements or any relative
information to the business of Client which may be disclosed pursuant to this
Agreement.

 



 

 

 

3.2.  Client may furnish Contractor with public company information which, if
not already in the public domain, should be considered privileged insider
information. This information that has not already been made public, may not be
divulged by Contractor.

3.3.  Client and Contractor will promptly notify the other if it learns of any
material misstatements in, or material omissions from, any information
previously delivered to Contractor.

3.4.  Additionally, Contractor recognizes that all information about the
day-to-day operations of Client, potential business deals, and general business
models are to be held in strict confidence. No press release, statements to
shareholders, or investment prospectuses shall be issued by Contractor without
approval from the Client.

3.5.  Contractor shall maintain confidentiality of all Confidential Information
disclosed by Client until five years after this Agreement is terminated..

 

4.Effective Date

4.1.  The Effective Date of this Agreement shall be the date stated above the
signatures below and shall remain effective for twelve months from the date of
the Agreement. This Agreement can also be terminated by either party with 30
days advance written notice.

 

5.Expenses

5.1.  Client shall reimburse Contractor for expenses pre-approved in writing,
incurred in the performance of work pursuant to this Agreement.

 

6.Marketing

6.1.  Contractor may not publicly cite work done for Client under this Agreement
for marketing purposes unless approved by the Board of Directors

 

7.Notification

7.1.  Any Notice to be given in connection with this Agreement shall be
effective upon receipt, shall be made in writing and shall be sufficiently given
if personally delivered or if sent by courier or other express mail service,
postage prepaid, addressed to the party entitled or required to receive such
Notice at the address for each party as follows:

7.1.1.  To: Robert Paiva

7.1.1.1.  Address: -

7.1.1.2.  Email: -

7.1.2.  To: Turner Valley Oil and Gas, Inc. Attention: Steve Helm

7.1.2.1.  Address:1600 West Loop South, Suite 600, Houston, TX 77027

7.1.2.2.  Email: turnervalleyoilandgas@gmail.com

 

 

 



8.Miscellaneous

8.1.  This Agreement shall be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement,
expressed or implied, however, is intended to confer or does confer on any
person or entity, other than the parties hereto and their respective successors
and permitted assigns any rights not specifically set for in this Agreement.

8.2.  The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect pursuant to the terms
hereof.

8.3.  The failure of one party to require performance at any time thereafter
shall not constitute a waiver of any breach or default of this Agreement or
constitute a waiver of any subsequent breach or default or a waiver of the
provision itself.

8.4.  This Agreement incorporates the entire understanding of the parties
regarding the subject matter hereof, and supersedes all previous agreements or
understanding regarding the same, whether written or oral.

8.5.  Client shall indemnify and hold Contractor harmless against any losses,
claims, damages, expenses or liabilities to which Contractor may become subject
in connection with the services contemplated herein and shall reimburse
Contractor for any legal or other expenses incurred in connection with
investigating, settling or defending any action or claim in connection
therewith; provided however, that Client shall not be liable in any such case to
the extent that any such loss, claim, damage or liability is found in a final
judgment of a court of competent jurisdiction to have resulted from a breach of
Contractor obligations to Client in connection with the performance by
Contractor of the services pursuant hereto or from Contractor’s gross negligence
or willful misfeasance in performing such services. This indemnity agreement
shall remain operative and in full force and effect regardless of any
termination of this agreement or any investigation made by or on behalf of any
of the parties, and shall survive the delivery and payment for a period of three
years.

8.6.  This Agreement may not be amended, and no portion hereof may be waived,
except in a writing duly executed by the parties.

8.7.  This Agreement shall be governed by the laws of the State of Texas without
regard to such State’s rules concerning conflict of laws, and both parties agree
that Texas shall be the forum in which any dispute under this contract is
governed.

8.8.  The losing party in the event of litigation agrees to pay all arbitration
and court costs, reasonable attorney’s fees, and legal interest on any award or
judgment in favor of the winning party.

 

 



